t c memo united_states tax_court james p and marilyn s cashman petitioners v commissioner of internal revenue respondent docket no filed date james p cashman pro_se eric w johnson for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal income taxes unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue respondent conceded the adjustments for the increase to taxable_income of dollar_figure for a state_income_tax refund and for the self-employment_tax of dollar_figure and its corresponding dollar_figure deduction respondent filed a motion to dismiss for lack of prosecution with respect to petitioner marilyn s cashman which was granted pursuant to this court's order we held that marilyn s cashman is liable for a deficiency in federal_income_tax for in a reduced_amount after concessions this court must decide whether james cashman petitioner is entitled to deduct dollar_figure of claimed schedule c profit or loss from business_expenses in if petitioner is not entitled to deduct this amount both petitioners will be liable for a deficiency in federal_income_tax for in the reduced_amount of dollar_figure some of the facts in this case have been stipulated and are so found petitioners resided in stillwater minnesota at the time they filed their petition in petitioner incorporated world youth foundation inc under the laws of minnesota the corporation's name was changed to i d solutions inc in the corporation's name was again changed in to i d club inc 1i d club in i d club was involuntary dissolved by the minnesota secretary of state i d club was a private 24-hour emergency information relay service where a family could register children or any other individual it d club would maintain information on each registered individual that could be used in emergency situations petitioner testified that he did not consider i d club to be a corporation because it never filed corporate returns never had minutes or meetings and was not in good standing with the state he stated this business was not turned on it was not in operation it was all being set up to be turned on to be a corporation at some point this was not an operating system in from the time i d club and its predecessors were initially incorporated throughout the corporation never had any gross_receipts however in i d club entered into various agreements with third parties petitioner would sign for the corporation or as its president no documents were signed in petitioner's name personally without the corporation listed under his name petitioner took no steps to dissolve the corporation prior to when it was automatically dissolved by the state petitioners reported dollar_figure of expenses on their schedule c for i d club the expenses consisted of car and truck expenses of dollar_figure legal and professional services of dollar_figure office expense of dollar_figure supplies of dollar_figure meals and entertainment of dollar_figure utilities of dollar_figure and other expenses of dollar_figure because there was no income reported on the schedule c petitioners claimed a dollar_figure loss respondent disallowed the deductions for all of these expenses respondent argues that the business was a corporation and its losses may not be taken on petitioners' individual tax_return that because the business was not an ongoing business research into a future business is not a deductible loss and that petitioner failed to substantiate the claimed expenses because we agree with respondent as to the first contention we need not address respondent's other arguments usually an individual may not claim the deductions of a corporation 319_us_436 payments made by a shareholder to his corporation or a third person for the benefit of the corporation are neither deductible business_expenses of the shareholder nor expenses_incurred for the production_of_income 64_tc_989 such payments are treated as contributions to capital by the shareholder and must be regarded as an additional cost of the stock id a deduction is allowable only if the expenditures are made to protect or promote the shareholder's own trade_or_business id the trade_or_business of the corporation must be considered separately from the trade_or_business of the shareholder id the corporate form may be disregarded where it is a sham or unreal moline properties v commissioner supra pincite in this case petitioner did not operate any trade_or_business on his own the only business he was involved with was i d club petitioner argues that the corporate identity should be disregarded because he did not think of it as a separate_entity from himself while this may be the case petitioner is the one who elected the corporate form for i d club when it was initially created petitioner received the benefits of the election of the corporate status for i d club moreover i d club was operating as a corporation when petitioner entered into agreements on i d club's behalf i d club was created with a real business_purpose and in its initial operations it conducted legitimate business transactions i d club was not a sham corporation there is no reason why we should disregard the corporate entity accordingly petitioner is not entitled to deduct expenses of i d club we sustain respondent's determination to reflect the foregoing decision will be entered for respondent in the amount of the reduced deficiency
